Citation Nr: 0505111	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to cystic acne of the face 
with pseudofolliculitis barbae. 
 
2.  Entitlement to an increased rating for cystic acne of the 
face with pseudofolliculitis barbae, currently evaluated as 
30 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from January 1978 until June 
1980.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
August 2000 decision of the VA Regional Office (RO) in 
Newark, New Jersey that denied an evaluation in excess of 30 
percent for cystic acne of the face with pseudofolliculitis 
barbae, and denied service connection for an acquired 
psychiatric disorder secondary to the service-connected skin 
condition.  

The veteran requested and was scheduled for a hearing in 
December 2004 before an acting Veterans Law Judge sitting at 
Newark, New Jersey, but failed to appear.  His hearing 
request is deemed to have been withdrawn.  38 C.F.R. 
§ 20.704(d) (2004).

The issue of entitlement to an acquired psychiatric disorder 
due to cystic acne of the face with pseudofolliculitis barbae 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

Cystic acne of the face with pseudofolliculitis barbae is 
manifested by severe scarring and substantial 
hyperpigmentation of the face and neck resulting in marked 
bilateral facial disfigurement.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for cystic acne of the 
face with pseudofolliculitis barbae are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7806, 7828 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2004).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
Act and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2004)).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the March 2002 statement of the case and the 
January 2003, September 2002 and July 2004 supplemental 
statements of the case, the appellant and representative have 
been notified of the law and regulations governing 
entitlement to the benefit sought, the evidence that would 
substantiate the claim, and the evidence that has been 
considered in connection with this appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In a letter to the appellant dated in 
October 2003, the RO informed the veteran of what the 
evidence had to show to establish entitlement to an increased 
rating for skin disability, what medical and other evidence 
the RO needed from him, what information or evidence the 
appellant could provide in support of the claim, and what 
evidence VA would try to obtain on his behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide notice "upon 
receipt" and "when" a substantially complete application 
for benefits is received.  This mandates that notice precede 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  

The Court also recognized, however, that where, as in this 
case, the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, because an initial AOJ 
adjudication had already occurred.  In such a case, it was 
sufficient for the Board to ensure that proper notice was 
ultimately given.  Pelegrini v. Principi, 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim as evidenced by scheduling him for 
a VA dermatology examinations in August 1999 and February 
2003, and a personal hearing in December 2004 to which he did 
not appear.  See 38 U.S.C.A. § 5103A(d).  VA outpatient 
clinical records have been retrieved and associated with the 
claims folder.  Under these circumstances, the Board finds 
that adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Factual background

Service connection for cystic acne of the face with 
pseudofolliculitis barbae was granted by rating action dated 
in February 1981.  A 30 percent disability evaluation has 
remained in effect since that time.

The appellant received a VA skin disease examination in 
August 1999.  It was reported that he had recurrent boils on 
the face with a few lesions on the back and thighs that were 
treated with antibiotics.  He stated that the boils erupted 
about once a month on his face, and that they were painful 
and had to be lanced at times. 

Physical examination disclosed multiple 0.2 x 0.2 to 0.5 x 
0.2 centimeter linear irregular punched out scars of the face 
and upper neck with scattered nodular lesions of the cheeks.  
They were not painful to touch, but were disfiguring.  There 
were no lesions of the thighs or back at that time.  A 
diagnosis of cystic acne/acne conglobata with residual 
scarring was rendered.  Photographs were obtained, and 
associated with the claims file. 

VA dermatology outpatient clinic notes dated in May 2000 show 
that veteran obtained consultation with complaints of itching 
over the skin lesions.  It was noted that he had wanted skin 
grafts and/or dermabrasion in the past but was told it would 
not be more aesthetic.  Examination of scalp, face, forehead, 
cheeks and chin revealed deep "ice picks", a few 
millimeters in width.  There were a few closed comedones on 
the glabella and nose, and post inflammatory 
hyperpigmentation on the back, both upper extremities and the 
shoulders.  An assessment of chronic scarring acne was 
rendered for which medication, including hydrocortisone, was 
prescribed.  

The veteran underwent VA dermatology examination in February 
2003.  It was noted that he first went on treatment with 
tetracycline in the 80s for a couple of years, and then on 
benzyl peroxide two years, each time without improvement.  He 
related that he was currently on no treatment.  He stated 
that he still incurred painful cystic lesions that drained 
pus about every two months.  It was reported that there was 
no evidence of systemic or nervous manifestations.  

On physical examination, there were diffuse 0.1 x 0.1 to 0.5 
x 0.3 centimeter, irregular punched out scars of the 
forehead, cheeks and chin that were described as disfiguring 
and not painful to touch.  There was no evidence of 
adherence, induration, exfoliation, or ulceration.  A few 
follicular papular nodules were observed on the lateral and 
upper neck.  There was a 2 x 2 centimeter subcutaneous nodule 
at the left lateral eye that was mobile, but was not painful 
to touch.  An impression/diagnosis of scarring cystic acne 
with diffuse residual scarring of the face and 
pseudofolliculitis barbae was rendered.  It was commented 
that the scars were disfiguring and pictures were requested.  

Subsequent correspondence in the record between the RO and VA 
clinical staff dated between October and November 2003 notes 
that the veteran did not report for the pictures requested on 
the dermatology examination in February 2003.  

Legal Analysis

The veteran has been historically rated under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7899-7806 pertaining to skin 
disability.  The Board points out that his symptoms may be 
analogously rated under other more pertinent skin rating 
criteria, to include Diagnostic Codes 7800 and 7828.  See 
38 C.F.R. § 4.20 (2004).

The Board notes that, effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities, 
Diagnostic Code Series 7800.  67 Fed. Reg. 49596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  Id.  The VA can apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  Since the veteran's claim was pending prior to 
the effective date of the new criteria. 

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
a 30 percent rating was warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent disability 
rating was warranted in the case of scarring which was 
completely disfiguring or resulted in an exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002)

Effective August 30, 2002, the revised criteria for skin 
disability provide that a 30 percent evaluation is warranted 
for disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80  percent evaluation 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement. 38 C.F.R. §  
4.118, Diagnostic Code 7800 (2004).

The new criteria provide some clarification and definitions 
which are useful in this context.  In this regard, under note 
(1), the eight characteristics of disfigurement for purposes 
of evaluation under Diagnostic Code 7800, are: a scar 5 or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39-square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39-square centimeters.); 
skin indurated and inflexible in an area exceeding six square 
inches (39- square centimeters).  Under note (3) the 
adjudicator is required to take into consideration un-
retouched color photographs when evaluating scars under these 
criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The revised criteria include an evaluation for acne, based on 
the extent of involvement, location, and whether it is deep 
or superficial.  Under Diagnostic Code 7828, superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent is assigned a noncompensable rating.  Deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck, or; deep acne other than on the 
face and neck is rated as 10 percent disabling.  If deep acne 
(deep inflamed nodules and pus- filled cysts) affects 40 
percent or more of the face and neck, a 30 percent rating is 
warranted.  In the alternative, the disability can be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7828 (2004)).  An evaluation in 
excess of 30 percent is not provided for under this 
diagnostic code.

Addressing the current rating criteria for skin disability, 
the Board points out at the outset that the veteran is in 
receipt of the maximum schedular rating for acne under 
Diagnostic Code 7828.  Therefore, the discussion will be 
limited to his symptoms in relation to Diagnostic Code 7800 
that provides for a higher rating in this regard. 

With regard to the eight characteristics of disfigurement 
under Diagnostic Code 7800, the clinical findings and 1999 
photographs of the veteran's face, chin, and neck have been 
thoroughly reviewed.  The Board finds that no single scar is 
greater than 5 inches in length, or exceeds one quarter inch 
at its widest part.  It is shown that surface contours of the 
scarring is elevated and/or depressed on palpation, and that 
skin texture is abnormal.  

Similarly, there is hyperpigmentation that appears to exceed 
six square inches.  However on VA examination in February 
2003, the examiner stated that there was no evidence of 
adherence to underlying tissue or induration.  No 
inflexibility of the skin has been indicated.  It has not 
been reported that the appellant has any missing underlying 
soft tissue.  

Accordingly, the Board finds that only three of the eight 
characteristics of disfigurement are substantially met.  
Moreover, the clinical evidence does not indicate that any 
examiner has opined that there is tissue loss or gross 
distortion or asymmetry of two features or paired sets of 
features.  No deformity of the eyelids, lips, or auricles is 
observed.  As the evidence does not show gross distortion or 
asymmetry of two features or paired sets of features or four 
or five characteristics of disfigurement, a rating in excess 
of 30 percent under the current and amended version of 
Diagnostic Code 7800 is not warranted. 

The Board does observes, however, that scarring from cystic 
acne is profound, and that the veteran also has 
hyperpigmentation on a substantial portion of his face and 
neck as a result of his acne and/or pseudofolliculitis.  The 
Board finds that while the evidence does not show that the 
veteran has exceptionally repugnant deformity, there is 
indeed marked bilateral facial disfigurement that is 
contemplated by the 50 percent disability evaluation under 
the former rating criteria.  Accordingly, the benefit of the 
doubt is resolved in favor of the appellant by finding that a 
50 percent rating is warranted under the prior version of 
Diagnostic Code 7800 for cystic acne of the face with 
pseudofolliculitis barbae.


ORDER

An increased rating to 50 percent for cystic acne of the face 
with pseudofolliculitis barbae is granted.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran contends that he now has a psychiatric disorder 
as the result of his service-connected skin disability.  

On VA dermatology examination in February 2003, the veteran 
said that his skin condition interfered with his social life 
and work on account of disfiguring scars, and made him 
nervous.  It was noted that he had never been evaluated by a 
psychiatrist but would be for the first time on that day.  
The examiner stated that she would defer to the psychiatrist 
as to whether there was a secondary relationship.

The veteran is competent to report his psychiatric symptoms, 
and the dermatologist appeared to at least entertain the 
possibility that the veteran had a psychiatric disability 
secondary to his service connected skin condition.  An 
examination is needed to determine whether he currently has a 
psychiatric disability secondary to the skin condition.

The record indicates, that the veteran may have seen a VA 
psychiatrist on the day of the dermatology examination in 
February 2003.  No records referable to the psychiatric 
evaluation are in the claims folder.. 

The record reflects, however, that the veteran failed to 
report for VA psychiatric examinations in November 2001 and 
March 2003.  There has been no explanation for his failure to 
appear.  

The Board notes, however, that it is not evident that the 
veteran was advised of the consequences of his failure to 
report for VA examination.  See 38 C.F.R. § 3.655 (2004).  
Therefore, he should be afforded an informed opportunity to 
report for a psychiatric examination for the purposes of this 
claim.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
requested to indicate whether or not he 
is willing to report for VA psychiatric 
examination.  

2.  The report of any psychiatric 
examination performed in February 2003 
should be requested and associated with 
the claims folder.  

3.  If and only if the veteran consents 
to report for examination, he should be 
re-scheduled for a VA psychiatric 
examination to determine the etiology 
of any current psychiatric disability.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests 
and studies should be accomplished.  

Following the examination the examiner 
is requested to render an opinion as to 
whether it is at likely as not (50 
percent probability or more) that the 
veteran now has a psychiatric disorder 
that has been caused or aggravated 
(made permanently worse)  by the 
effects of his service connected cystic 
acne of the face with 
pseudofolliculitis barbae.  A rationale 
for the opinion should be included in 
the report.

4.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report (i.e., the potential 
denial of his claim).  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder 
and a copy of the examination 
notification should be associated with 
the claims folder.  

5.  Thereafter, the AMC or RO should 
readjudicate the issue.  If the benefit 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


